Citation Nr: 1545967	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-11 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether the character of the Appellant's discharge from service is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from March 31, 1977 to September 9, 1990.  The Veteran also served on active duty from September 10, 1990 to April 14, 1993; his discharge was under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The decision explained that the Appellant's period of military service from September 10, 1990 to April 14, 1993 was not considered honorable for VA purposes, as previously outlined in a November 2010 administrative decision.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2014 videoconference hearing.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  During service, the Appellant was found guilty by Special Court Martial of wrongful use of a controlled substance, and he was charged with being absent without leave for a period of 155 days.

2.  The Appellant requested an administrative discharge under other than honorable conditions in lieu of court-martial.  

3.  The evidence does not show, and the Appellant did not allege, that he was insane at the time he went absent without leave.  

4.  In April 1995, a Naval Discharge Review Board denied the Appellant's application for discharge review; it determined that the Appellant's discharge was proper and equitable, and that no discharge upgrade was warranted.  


CONCLUSION OF LAW

The Appellant's discharge from service was under dishonorable conditions and the character of his discharge is a bar to payment of VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose certain obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  

In an August 2010 letter, the RO informed the Appellant that it had been told by the military that the Appellant received a discharge that was not honorable.  The RO explained that it was required to determine whether the Appellant was discharged under other than honorable conditions.  If the Appellant's service was not dishonorable, the RO explained that he would be eligible for benefits.  In addition, the RO provided the Appellant with the regulation pertinent to the claim, 38 C.F.R. 3.12, and advised the Appellant of the types of information and evidence that should be provided in support of his claim.  Based on the foregoing, the Board finds that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VA has also made reasonable efforts to obtain relevant records adequately identified by the Appellant.  The Appellant's service personnel and service treatment records are of record and have been considered.  The Appellant has been provided with a meaningful opportunity to participate in the claims process throughout the course of the appeal and has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.

In July 2014, the Appellant set forth his contentions at a hearing before the undersigned VLJ.  The record reflects that the VLJ identified the issue to be discussed at the hearing.  Further, testimony focused on the circumstances and events surrounding the Appellant's discharge, and questions sought to identify any further development required to help substantiate the claim that the Appellant's discharge should not be considered dishonorable for VA purposes.  These actions satisfied the duties a VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  In addition, the VLJ kept the record open for an additional 90 days to allow the Appellant an opportunity to pursue his request for an upgrade of his discharge.  To date, the record does not include any evidence that the Appellant has made such request or that a change in his character of discharge has been approved.  

For all the foregoing reasons, the Board concludes that VA's duties to the Appellant have been fulfilled with respect to the issue decided on appeal.

II. 
 Character of Discharge

The Appellant is seeking VA compensation benefits for his diagnosed posttraumatic stress disorder (PTSD).  However, the Appellant was discharged under other than honorable conditions from his final period of service, so he is currently barred from obtaining such benefits.  

During this period of service, the Appellant was Chief Boiler Technician serving aboard a naval ship during Operation Desert Storm, which engaged in shelling shore targets and came under missile attacks.  The Appellant now asserts that he drank and used drugs during service to self-medicate from his symptoms of PTSD (e.g., nightmares).  When the Appellant tested positive for methamphetamines, he said that he chose to go absent without leave (AWOL) rather than face the consequences of his actions.  He was court martialed in absentia, lost his rank, and was sentenced to 30 days in the brig.  When the Appellant returned, he chose to request an administrative discharge in lieu of a court-martial.  He received a discharge under other honorable conditions.  The Appellant argues that he engaged in conduct during service to cope with his PTSD, which resulted in his dishonorable discharge; however, he believes that the character of his discharge should be upgraded.  See September 2010 statement, January 2011 PTSD Stressor Statement, and July 2014 Board Hearing Transcript.  

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2015). 

A discharge or release because of an acceptance of an undesirable discharge to escape trial by general court-martial is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(1).

A discharge, however, under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses causing the discharge.  38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2015).  Specifically, if it is established to the satisfaction of VA that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by VA based upon the period of service from which such person was separated.  38 U.S.C.A. § 5303(b) (West 2014). 

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994). 

The Appellant was honorably discharged from his first three periods of active duty service, which spanned from March 31, 1977 to September 25, 1979, from September 26, 1979 to September 12, 1984, and from September 13, 1984 to September 9, 1990.  The character of his discharge and his eligibility for VA benefits based upon those periods of service are not at issue.  The Board accordingly will confine its analysis to whether the Appellant's character of discharge from his fourth and final period of service bars him from the receipt of VA benefits for that period of service.

The records shows that in January 1992, the Appellant tested positive for amphetamines and methamphetamines.  The case was referred to a summary court martial.  See April 1992 Urinalysis Summary.  The Appellant was AWOL on September 21, 1992.  See April 1995 Summary of Service.  During his absence, a special court-martial was convened and he was found guilty of wrongful use of a controlled substance.  He was sentenced to be confined for 30 days, forfeit $523 pay for one month, and his rank was reduced to paygrade E-1.  See November 1992 Department of the Navy memorandum.  

According to the Appellant's March 1993 Charge Sheet (DD Form 458), the Appellant went AWOL from September 21, 1992 until he was apprehended on March 12, 1993, a period of 155 days.  Pursuant to the Uniform Code of Military Justice (UCMJ) Article 86, AWOL in excess of 30 days is not viewed as a minor offense, but rather as a severe offense which is punishable by confinement of up to one year and the issuance of either a bad conduct or dishonorable discharge.  Summary and special courts martial are not empowered under UCMJ to impose a dishonorable discharge.  Only a general court-martial may exercise that punishment.  UCMJ, 10 U.S.C. § 801 et seq., Manual for Court-Martial, United States, 1988; Winter v. Principi, 4 Vet. App. 29 (1993).

In April 1993, the Appellant submitted his request for administrative discharge under other than honorable conditions in lieu of trial by court-martial under circumstances which could lead to a bad conduct discharge.  The request signed by the Appellant explained that he was making the request voluntarily and free from any duress; that the implications of his request were fully explained by counsel; that he could submit statements in his behalf; that he understood that his discharge stemmed from the misconduct contained in the court-martial charge preferred against him; and that he elected to be administratively discharged rather than be tried by court-martial.  The Appellant admitted guilt for being AWOL from September 21, 1992 to March 12, 1993.  In addition, the request reflects that the Appellant understood that a discharge under other than honorable conditions would deprive him of virtually all VA benefits based upon his current period of active duty service.  The Appellant's DD Form 214 reflects that the narrative reason for separation was "separation in lieu of trial by court martial."  

In April 1995, a Naval Discharge Review Board reviewed the Appellant's application for discharge upgrade.  The Board found that the Naval Military Personnel Manual permits the approval of a separation in lieu of trial by court-martial by an officer exercising General Court-Martial authority over the member upon the member's request with respect to an offense for which a punitive discharge is authorized.  Such characterization of discharge is normally under other than honorable conditions.  The Board noted that the Appellant did not provide any evidence for it to consider refuting his service records.  Based on a review of the Appellant's records, the Board found that the Appellant's discharge was proper, that the characterization of service was equitable, and that there was no reason to justify a discharge upgrade.  Therefore, the Board decided that the Appellant's discharge should remain under other than honorable conditions/separation in lieu of trial by court-martial.  

Based on a careful review of all of the evidence, the Board finds that the Appellant's discharge from his final period of active duty service under than honorable conditions bars him from payment of VA benefits.  

The Appellant's service records clearly show that he voluntarily requested a discharge and that he had a right to do so, because charges had been preferred against him under the UCMJ which authorized the imposition of a bad conduct or dishonorable discharge.  The record indicates that when he requested a discharge under other than honorable conditions, he acknowledged that he was aware of the implications that his discharge entailed and accepted the discharge.  In addition, as the appellant's AWOL offense was longer than 30 days and was subject to a dishonorable discharge, he was therefore subject to a general court-martial because the potential punishment of a dishonorable discharge may only be administered by a general court-martial.

The acceptance of an undesirable discharge to avoid trial by general court-martial, therefore, renders his discharge under other than honorable conditions to be considered under dishonorable conditions for VA purposes. 

The character of the appellant's discharge from his final period of active duty service has not been upgraded.  In April 1995, the Naval Discharge Review Board denied the Appellant's application to upgrade his character of discharge.  Although the Appellant indicated, at his July 2014 Board hearing, that he would attempt to reapply for a discharge upgrade, the record does not reflect that any such upgrade has been approved.  As there has been no removal of any bar to VA benefits, the Board finds that the bar to benefits established under 38 C.F.R. § 3.12 remains in effect.

As an initial matter, the evidence does not show, and the Appellant does not allege, that he was insane at the time he was AWOL.  As noted above, in order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.

The Appellant argues that when he accepted a discharge under other than honorable conditions, his underlying offenses were due to his PTSD, therefore, his conduct should be viewed in light of his disorder.  However, the evidence shows that the Appellant voluntarily chose a discharge in lieu of a court-martial, no statement was submitted in his behalf with his request for administrative discharge, and that he was provided with adequate counsel.  Moreover, when the Appellant applied for a discharge upgrade in April 1995, he failed to submit any contrary evidence to support his application.  Finally, at his July 2014 Board hearing, the Appellant was informed that his current dishonorable discharge was a bar to VA benefits, therefore he should try to remove that bar.  Since 1995, the record reflects that no further attempt has been made to upgrade his character of discharge.  Thus, despite the Appellant's argument that his PTSD was a mitigating factor to his discharge, he has made no effort to raise such claims to the proper authorities.  

To the extent that the Appellant raised the minor-offense exception, the Board notes that a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4) (2015).  However, as the appellant was AWOL for more than 30 days, his offense was not considered a minor offense.  His AWOL offense was subject to a dishonorable discharge and he was, therefore, subject to a general court-martial, and his discharge was in-lieu of a general court-martial.  Therefore, the Board finds that because he was not discharged for persistent and willful misconduct, the exception for minor offenses is inapplicable.  38 C.F.R. § 3.12(d)(4) (2015).

In sum, the Appellant's discharge under other than honorable conditions is a bar to VA benefits for that final period of active duty service.  Furthermore, the Appellant does not qualify for an insanity defense or the exception for minor offenses.  As the preponderance of the evidence is against the Appellant's claim, the claim must be denied.  38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 3.102  (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The character of the Appellant's military service from September 10, 1990 to April 14, 1993 is considered dishonorable for VA purposes; the appeal is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


